UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2262



PAUL L. REGISTER; PATRICIA REGISTER,

                                               Plaintiffs - Appellants,

          versus


FLAGSTAR BANK, FSB; EQUIPLUS, INCORPORATED,

                                                Defendants - Appellees,

          and


NORTH    SUN    HOUSING    AND    DEVELOPMENT,
INCORPORATED, a/k/a GNP Investments, a/k/a GNP
Investment, Incorporated; OPTION ONE MORTGAGE
CORPORATION,

                                                             Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (CA-04-68-FL)


Submitted:   August 16, 2006                 Decided:   October 12, 2006


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William Lee Davis, III, Lumberton, North Carolina, for Appellants.
Michael T. Medford, MANNING, FULTON & SKINNER, Raleigh, North
Carolina; Brenton D. Adams, Dunn, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Paul    L.   Register   and   Patricia   Register   appeal   the

district court’s order and judgment granting summary judgment to

Flagstar Bank, FSB, and Equiplus, Incorporated, and dismissing

their complaint.       We have reviewed the record and the district

court’s order and affirm for the reasons cited by the district

court.   See Register v. Flagstar Bank, No. CA-04-68-FL (E.D.N.C.

Sept. 2, 2005).    Insofar as the Registers raise issues on appeal

that were not raised in the district court, this court will not

review such issues.      Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -